  Case 16-25063         Doc 54     Filed 10/11/18 Entered 10/11/18 08:59:18              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-25063
         SAMUEL L NEAL

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/04/2016.

         2) The plan was confirmed on 03/22/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/18/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 09/06/2018.

         6) Number of months from filing to last payment: 25.

         7) Number of months case was pending: 26.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-25063        Doc 54     Filed 10/11/18 Entered 10/11/18 08:59:18                      Desc Main
                                    Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor             $25,917.96
       Less amount refunded to debtor                        $1,252.52

NET RECEIPTS:                                                                                  $24,665.44


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $1,097.75
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,097.75

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal       Int.
Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
CERASTES LLC                   Unsecured      1,700.00       2,153.32         2,153.32      1,013.07         0.00
CITIZENS BANK NA               Secured       57,000.00     60,059.62        60,059.62      13,134.21    4,019.98
CITIZENS BANK NA               Unsecured      2,573.00            NA               NA            0.00        0.00
ELAN FINANCIAL SERV            Unsecured         819.00           NA               NA            0.00        0.00
ILLINOIS BELL TELEPHONE CO     Unsecured            NA         854.66           854.66        402.09         0.00
INGALLS HOSPITAL               Unsecured         250.00        720.00           720.00        338.74         0.00
INTERNAL REVENUE SERVICE       Unsecured            NA           3.61             3.61           0.00        0.00
INTERNAL REVENUE SERVICE       Priority          180.00      8,682.20           182.20        182.20         0.00
MIDWEST EMERGENCY ASSOC        Unsecured         494.00           NA               NA            0.00        0.00
MIDWEST EYE CARE               Unsecured         185.00           NA               NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured            NA          53.87            53.87          22.01        0.00
PRA RECEIVABLES MGMT           Unsecured            NA         967.93           967.93        455.39         0.00
SHERWIN WILLIAMS CU            Secured        9,425.00            NA               NA            0.00        0.00
SHERWIN WILLIAMS CU            Unsecured      7,793.00            NA               NA            0.00        0.00
SHERWIN WILLIAMS CU            Unsecured         105.00           NA               NA            0.00        0.00
SHERWIN WILLIAMS CU            Unsecured         423.00           NA               NA            0.00        0.00
ST MARY MEDICAL CENTER         Unsecured         250.00           NA               NA            0.00        0.00
SURGICAL CARE ASSOC LTD        Unsecured         265.00           NA               NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-25063         Doc 54      Filed 10/11/18 Entered 10/11/18 08:59:18                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $60,059.62         $13,134.21         $4,019.98
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $60,059.62         $13,134.21         $4,019.98

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                  $182.20            $182.20              $0.00
 TOTAL PRIORITY:                                            $182.20            $182.20              $0.00

 GENERAL UNSECURED PAYMENTS:                              $4,753.39          $2,231.30              $0.00


Disbursements:

         Expenses of Administration                             $5,097.75
         Disbursements to Creditors                            $19,567.69

TOTAL DISBURSEMENTS :                                                                      $24,665.44


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 10/11/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
